Citation Nr: 1033903	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  97-33 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for residuals of a fracture 
of the left ankle, tibia and fibula.

2.  Entitlement to an earlier effective date earlier than 
February 26, 2004, for the grant of service connection for 
posttraumatic stress disorder (PTSD) and psychosis (also claimed 
as cyclothymic disorder with unspecified psychosis).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION


The Veteran served on active duty from April 1974 to August 1978, 
with additional periods of service in the Marine Corps Reserves 
and Army National Guard. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California. 

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  

The  issue of entitlement to an effective date prior to 
February 26, 2004 for the grant of a total disability 
rating based on individual unemployability (TDIU) has been 
raised by the record, but has not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is 
referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Fracture of the left ankle, tibia and fibula-  The Veteran has 
indicated that her residuals of a fracture of the left ankle, 
tibia and fibula was incurred in or aggravated by a May 20, 1989 
accident incurred in the line of duty during inactive duty for 
training.

Pursuant to 38 U.S.C.A. § 101(24), 'active military, naval, or 
air service' includes "active duty, any period of active duty 
for training [ADT or ACDUTRA] during which the individual 
concerned was disabled or died from a disease or injury incurred 
in or aggravated in line of duty, and any period of inactive duty 
training [IDT or INACDUTRA] during which the individual concerned 
was disabled or died from an injury incurred in or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002).  Put another 
way, service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated while performing 
active duty for training, or for injury incurred during inactive 
duty training.

Treatment records indicate that the Veteran suffered a fracture 
of the left tibia following a fall in June 1983.  Attempts were 
made to verify whether the Veteran was serving in ACDUTRA or 
INACDUTRA at the time of the accident.  A response to a September 
1999 request by the RO for this information indicated the 
inability to verify this information.  A February 2001 letter 
from the RO to the Veteran indicated that they were unable to 
verify the actual dates she served on inactive duty for training 
between September 1982 and September 1984.  They were able to 
confirm that she was not serving on duty status on the date that 
she sustained the left leg-ankle fracture.  The Board notes that 
a printout of the "points" awarded to the Veteran, as of March 
1997, indicated that the Veteran had not earned points for active 
or inactive duty training between the dates of September 1982 and 
August 1983. 

Treatment records following the June 1983 accident reflect 
continuing treatment for her left leg/ankle.  For example, an 
August 1983 letter from the Veteran's private treating physician 
indicated that the Veteran had sustained a fracture of her left 
lower leg and would require the use of crutches through November 
1983.  An April 1984 private treatment record noted a broken 
tibia/ankle with resulting stiff painful ankle.  A May 1984 
letter indicated that as a result of the Veteran's stiffness and 
pain in her left ankle, her duties needed to be limited for the 
period between April 1984 and April 1985.  

A January 1985 VA treatment record noted continuing leg pain 
secondary to a 1983 injury.  The Veteran described pain 
throughout her ankle region with prolonged standing and 
limitation of the ankle range of motion.  An August 1985 private 
radiology report noted an old healed fracture of the distal 
tibia.  Moderate amount of arthritic change was noted within the 
ankle and evidence of possible small loose bodies within the 
ankle joint space was described.  

A January 1986 note from a VA staff physician diagnosed the 
Veteran with status/post comminuted left tibial and ankle 
fractures.  In terms of prognosis, he indicated that she had 
almost reached the maximum recovery, and would continue to have 
limited range of ankle motion and traumatic arthritis.  He 
predicted that the Veteran would probably need 6 months to reach 
maximum improvement.  

The Veteran was subsequently involved in a May 1989 bicycle 
accident with another service member.  A May 1989 Statement of 
Medical Examination and Duty Status reflected that the Veteran 
incurred a non-displaced fracture of the left mid clavicle from a 
fall of a bicycle during INACDUTRA service.  No indication was 
made regarding treatment for the Veteran's left ankle at that 
time.  The form noted that the Veteran was treated at a civilian 
hospital on an outpatient basis.  As previously mentioned above, 
the records associated with this treatment have not yet been 
associated with the claims file and will be requested pursuant to 
this Remand.

The Veteran essentially testified at her May 2010 BVA hearing, 
that she aggravated her left ankle/tibia/fibula during this May 
1989 accident.  The Board has considered a November 1997 
statement submitted by the service member involved in the May 
1989 accident with the Veteran.  The "buddy statement" 
indicates that he was the main rider of the bike and the Veteran 
was a passenger sitting across the frame in front of him.  He 
affirmed that the bike flipped over and he remembered the Veteran 
complaining of pain in her shoulder/collar bone, and to her foot. 

Current treatment records document continuing treatment of the 
Veteran's left ankle.  The Board has considered a July 2010 
statement from the Veteran's private treating physician.  She 
stated that the Veteran did "have an old ankle injury which 
occurred while she was employed by the US Navy and was aggravated 
while she was in the National Guard."  The Board finds the July 
2010 private treating physician's statement is an "indication" 
that her disorder may be associated with service, but that there 
is insufficient competent evidence on file for the VA to make a 
decision on the claim.  

Although the Veteran has a current left ankle disorder, the 
etiology is unclear.  The Board finds this is a medical question 
outside of its jurisdiction.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (the Board is prohibited from exercising its 
own independent judgment to resolve medical questions).  As such, 
an examination is required to determine the etiology of her left 
ankle, tibia, and fibula disorder.  

In addition to the foregoing, the Board observes that the Veteran 
receives treatment through the Oakland Outpatient Clinic (OPC).  
The most recent treatment records contained in the claims file 
are dated in May 2006.  While on remand, any treatment records 
from such facilities dated from May 2006 to the present should be 
obtained.  

The Board also notes that the Veteran submitted treatment records 
from the Kaiser Permanente Hospital dated in June 1989 at her May 
2010 BVA hearing.  A May 1998 request by the RO to Kaiser 
Hospital in Oakland, California requested records from 1980 to 
1988.  It appears that there are additional treatment records 
from this facility that may have not yet been associated with the 
claims file.  Specifically, a complete record for treatment 
associated with a May 1989 bicycle accident is not located in the 
claims file.  As such, all available records from the Kaiser 
Hospital, dated in 1989 should be obtained on remand.

Social Security Administration records- Finally, the Board notes 
that the claims file contains a May 1989 decision from the Social 
Security Administration (SSA) awarding the Veteran disability 
benefits based on a dysthymic disorder and alcohol abuse.  In 
Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010), the Court 
noted that 38 U.S.C.A. § 5103A did not require VA to obtain all 
medical records or all SSA disability records, only those that 
are relevant to the Veteran's claim.  The Court also stated that 
VA was not required to obtain records in every case in order to 
rule out their relevance.  Rather, the standard is: as long as a 
reasonable possibility exists that the records are relevant to 
the Veteran's claim, VA is required to assist the Veteran in 
obtaining the identified records.  In this instance, the Veteran 
herself did not identify any SSA records that would be relevant 
to her service connection claim.  Further, there is no indication 
that she was awarded disability benefits for her ankle disorder.  
The Board, therefore, concludes that the record does not 
establish a reasonable possibility that there are such records 
that are relevant to this claim.

Earlier Effective Date-  The Veteran filed a claim earlier 
effective date claim for the grant of service connection for PTSD 
and psychosis in January 2007.  By a rating action dated in 
December 2007, the claim for an earlier effective date was 
denied.  Notice of the decision was provided to the Veteran in 
February 2008.  The Veteran then submitted a notice of 
disagreement (NOD) in February 2008 that specifically referenced 
the February 2008 notice letter, i.e., the December 2007 rating 
decision.  The evidence of record does not reflect that a 
statement of the case (SOC) has been issued pursuant to 38 C.F.R. 
§ 19.26 in response to the NOD on this issue.

As such, the Board will remand the issue to the RO for 
appropriate action.  See Manlincon v. West, 12 Vet. App. 238, 
240-41 (1999) ("[t]hus, the next step was for the RO to issue an 
SOC on the denial of the . . . claim, and the Board should have 
remanded that issue to the RO, not referred it there, for 
issuance of that SOC.").  

Accordingly, the case is REMANDED for the following actions: 

1.  Obtain VA outpatient treatment records 
from the Oakland OPC beginning in May 
2006.  Any negative search result should 
be noted in the record. 

2.  After obtaining the appropriate 
releases, obtain all available records from 
the Kaiser Hospital in Oakland, California, 
dated in 1989.  Any negative search result 
should be noted in the record. 

3.  Following the development listed above, 
schedule the Veteran for an examination to 
evaluate the relationship between her left 
ankle/tibia/fibula disorder and INACDUTRA 
service.  The examiner should identify any 
current chronic left ankle/tibia/fibula 
disability.  

For any left ankle/tibia/fibula disorder 
diagnosed, the examiner should express an 
opinion as to whether it is at least as 
likely as not (i.e. 50 percent 
probability) that such disorder worsened 
during any period of INACDUTRA, and that 
such worsening was caused by that period 
of INACDUTRA.

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, the 
examiner should so state and provide 
supporting rationale.

The claims file must be reviewed in 
conjunction with such the examination, and 
the examiner must indicate that such review 
occurred.  

4.  Issue a statement of the case on the 
appeal initiated by the Veteran for an 
earlier effective date for the grant of 
service connection for PTSD and psychosis.

5.  Upon completion of the above, 
readjudicate the issue on appeal, 
considering all evidence submitted since 
the June 2005 supplemental statement of the 
case (SSOC).  If any benefit sought on 
appeal remains denied, the Veteran and her 
representative should be furnished an 
appropriate SSOC and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

